MEMORANDUM OPINION

No. 04-06-00093-CV

IN RE Michael KENNEDY
Original Mandamus Proceeding (1)


PER CURIAM

Sitting: Catherine Stone , Justice
             Karen Angelini , Justice
             Phylis J. Speedlin , Justice


Delivered and Filed: March 1, 2006


PETITION FOR WRIT OF MANDAMUS DENIED
 On February 14, 2006, Michael Kennedy filed a petition for a writ of mandamus. The court has considered Kennedy's
petition and is of the opinion he is not entitled to the relief requested. Accordingly, Kennedy's petition for a writ of
mandamus is DENIED. See Tex. R. App. P. 52.8 (a). 
       PER CURIAM
1. This proceeding arises out of Cause No. 02-11-00193-CVK, styled Michael Kennedy v. Tim Williams, and Cause No.
05-08-00133-CVK, styled Michael Kennedy v. David Sauceda, pending in the 81st and 218th Judicial District Courts,
Karnes County, Texas.